Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3, 6, 12 and 14-19 have been amended. Claims 1-20 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
4.	Claim 3 is objected to because of the following informalities:
The amended claim 3 now recites, “…wherein the the look-up tables…”
Appropriate correction is required.


5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
6.	Claims 1-3, 7-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (U.S. Patent 6,940,975; hereafter “Kawamura”), and further in view of Michiels et al. (U.S. Patent Application Publication 2016/0330019; hereafter “Michiels”), and further in view of Gebotys (U.S. Patent Application Publication 2005/0259814).
	For claim 1, Kawamura teaches a computing device comprising:
	a memory device to store instructions for computing a block cipher (note column 16, lines 41-45, ROM stores programs); and
	a processing device coupled to the memory device (note column 16, lines 41-42, CPU), wherein the instructions, when executed by the processing device, perform a Data Encryption Standard (DES) cryptographic operation (note Fig. 10 and column 10, lines 1-2, DES implementation) comprising a plurality of rounds of a Feistel structure (note Fig. 10 and column 10, lines 21-27, process is repeated for 16 rounds), each of the plurality of rounds comprising a substitution function (note column 10, lines 15-16, S-box 54) and a transformation function that combines an expansion function and a permutation function into a single operation (note column 10, lines 2-5, single integrated EP 53), wherein the transformation function transforms a first input portion of an internal state of the respective round and a second input portion of the internal state into a first output portion and a second output portion of data, wherein the second output portion is equal to the first input portion and the first output portion is dependent on a combined permutation output from the transformation function (note Fig. 10 and column 10, lines 10-21, right input becomes left output and left input is XOR 56 with output of EP 53 to become right output).

	Kawamura differs from the claimed invention in that they fail to teach:
	wherein the transformation function uses look-up tables

	Michiels teaches:
	wherein the transformation function uses look-up tables (note paragraph [0055], eight 6 to 48 bit look up tables are defined for each function).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DES implementation of Kawamura and the eight 6 to 48 bit look up tables of Michiels. It would have been obvious because combining prior art elements (combined EP operation of Kawamura; DES functions as a network of stored look up tables of Michiels) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels).

	The combination of Kawamura and Michiels differs from the claimed invention in that they fail to teach:
	wherein values of the look-up tables are masked with random values

	Gebotys teaches:
	wherein values of the look-up tables are masked with random values (note paragraphs [0040]-[0041], values of a look-up table are masked with random values).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura and Michiels and the masking up look-up tables with random values of Gebotys to form a combination implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels) and the lookup tables are masked with random values (Gebotys). One of ordinary skill would have been mtoviated to combine Kawamura, Michiels and Gebotys because masking the look-up tables of a DES algorithm would provide a countermeasure against power analysis attacks (note paragraphs [0029] and [0036] of Gebotys).


	For claim 14, the combination of Kawamura, Michiels and Gebotys teaches a method comprising:
	receiving, by a processing device, an input value (note column 10, lines 5-7 of Kawamura, device receives plaintext); and
	performing, by the processing device, a Data Encryption Standard (DES) cryptographic operation (note Fig. 10 and column 10, lines 1-2 of Kawamura, DES implementation) comprising a plurality of rounds of a Feistel structure, wherein each of the plurality of rounds (note Fig. 10 and column 10, lines 21-27 of Kawamura, process is repeated for 16 rounds), comprises:
		performing a substitution function on a first input portion of an internal state of the respective round (note column 10, lines 15-16 of Kawamura, S-box 54); and
		performing a transformation function on the first input portion into a first output portion, wherein the transformation function combines an expansion function and a permutation function into a single operation (note column 10, lines 2-5 of Kawamura, single integrated EP 53), wherein the first output portion is dependent on a combined permutation output from the transformation function, wherein a second input portion of the internal state and a second output portion of data is equal to a second input portion of the internal state of the respective round (note Fig. 10 and column 10, lines 10-21 of Kawamura, right input becomes left output and left input is XOR 56 with output of EP 53 to become right output), wherein performing the transformation on the first input portion comprises performing a look-up operation in look-up tables (note paragraph [0055] of Michiels, eight 6 to 48 bit look up tables are defined for each function), and wherein values of the look-up tables are masked with random values (note paragraphs [0040]-[0041] of Gebotys, values of a look-up table are masked with random values).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DES implementation of Kawamura and the eight 6 to 48 bit look up tables of Michiels. It would have been obvious because combining prior art elements (combined EP operation of Kawamura; DES functions as a network of stored look up tables of Michiels) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura and Michiels and the masking up look-up tables with random values of Gebotys to form a combination implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels) and the lookup tables are masked with random values (Gebotys). One of ordinary skill would have been mtoviated to combine Kawamura, Michiels and Gebotys because masking the look-up tables of a DES algorithm would provide a countermeasure against power analysis attacks (note paragraphs [0029] and [0036] of Gebotys).


	For claim 19, the combination of Kawamura, Michiels and Gebotys teaches an integrated circuit comprising:
	a cache (note column 16, lines 41-45 of Kawamura, RAM) to store a look-up tables for a transformation function of a block cipher (note paragraphs [0027]-[0028] and [0077] of Michiels, look up tables for block cipher function may be stored; device storage includes cache), wherein values of the look-up tables are masked with random values (note paragraphs [0040]-[0041] of Gebotys, values of a look-up table are masked with random values); and
	a processing device coupled to the cache (note column 16, lines 41-42 of Kawamura, CPU), the processing device to perform a Data Encryption Standard (DES) cryptographic operation (note Fig. 10 and column 10 of Kawamura, lines 1-2, DES implementation) comprising a plurality of rounds of a Feistel structure (note Fig. 10 and column 10, lines 21-27 of Kawamura, process is repeated for 16 rounds), each of the plurality of rounds comprising a substitution function (note column 10, lines 15-16 of Kawamura, S-box 54) and the transformation function that combines an expansion function and a permutation function into a single operation (note column 10, lines 2-5 of Kawamura, single integrated EP 53), wherein the transformation function transforms a first input portion of an internal state of the respective round and a second input portion of the internal state into a first output portion and a second output portion of data, wherein the second output portion is equal to the first input portion and the first output portion is dependent on a combined permutation output from the transformation function (note Fig. 10 and column 10, lines 10-21 of Kawamura, right input becomes left output and left input is XOR 56 with output of EP 53 to become right output, wherein the transformation function uses the look-up tables (note paragraph [0055] of Michiels, eight 6 to 48 bit look up tables are defined for each function)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DES implementation of Kawamura and the eight 6 to 48 bit look up tables of Michiels. It would have been obvious because combining prior art elements (combined EP operation of Kawamura; DES functions as a network of stored look up tables of Michiels) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura and Michiels and the masking up look-up tables with random values of Gebotys to form a combination implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels) and the lookup tables are masked with random values (Gebotys). One of ordinary skill would have been mtoviated to combine Kawamura, Michiels and Gebotys because masking the look-up tables of a DES algorithm would provide a countermeasure against power analysis attacks (note paragraphs [0029] and [0036] of Gebotys).


	For claim 2, the combination of Kawamura, Michiels and Gebotys teaches claim 1, wherein the first input portion is a first 48-bit input word and the second input portion is a second 48-bit input word, wherein the first output portion is a first 48-bit output word and the second output portion is a second 48-bit output word (note column 10, lines 9-12 and 17-25 of Kawamura, left and right inputs and outputs are 48-bit).

	For claim 3, the combination of Kawamura, Michiels and Gebotys teaches claim 2, wherein the the look-up tables comprises eight look-up tables of eight 6-bit words, and wherein the single operation is a single look-up operation (note paragraph [0055] of Michiels, eight 6 to 48 bit look up tables are defined for each function).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DES implementation of Kawamura and the eight 6 to 48 bit look up tables of Michiels. It would have been obvious because combining prior art elements (combined EP operation of Kawamura; DES functions as a network of stored look up tables of Michiels) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels).


	For claim 7, the combination of Kawamura, Michiels and Gebotys teaches claim 3, wherein values of the eight look-up tables are masked by performing an exclusive-OR (XOR) operation with each value and a 48-bit random value (note paragraphs [0043] and [0045]-[0046] of Gebotys, masking is performed by bitwise XOR with table value and random number; paragraph [0055] of Michiels, table values are 48 bit).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DES implementation of Kawamura and the eight 6 to 48 bit look up tables of Michiels. It would have been obvious because combining prior art elements (combined EP operation of Kawamura; DES functions as a network of stored look up tables of Michiels) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura and Michiels and the masking up look-up tables with random values of Gebotys to form a combination implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables (Michiels) and the lookup tables are masked with random values (Gebotys). One of ordinary skill would have been motivated to combine Kawamura, Michiels and Gebotys because masking the look-up tables of a DES algorithm would provide a countermeasure against power analysis attacks (note paragraphs [0029] and [0036] of Gebotys).


	For claim 8, the combination of Kawamura, Michiels and Gebotys teaches claim 3, wherein the combined permutation output from the transformation function is an exclusive-OR (XOR) sum of an output of the eight look-up tables (note paragraph [0055] of Michiels, output of eight look up tables is combined using XOR lookup tables).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DES implementation of Kawamura and the eight 6 to 48 bit look up tables of Michiels. It would have been obvious because combining prior art elements (combined EP operation of Kawamura; DES functions as a network of stored look up tables of Michiels) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using eight stored lookup tables with an XOR sum of the output (Michiels).


	For claim 9, the combination of Kawamura, Michiels and Gebotys teaches claim 2, wherein each of the plurality of rounds further comprises an expansion function to modify an internal state of the DES cryptographic operation from two 32-bit words to the first 48-bit input word and the second 48-bit input word (note column 10, lines 7-12 of Kawamura, left and right 32-bits are input to expansion 51a and 51b and output as 48-bits), and wherein the first 48-bit input word and the second 48-bit input word are each masked with a 48- bit random value (note column 10, lines 40-49 of Kawamura, in one embodiment, 48-bit outputs are XOR with mask E(a)/E(a) and mask E(b)/E(b); column 8, lines 4-17, 41-50 of Kawamura, masks are random values).

	For claim 10, the combination of Kawamura, Michiels and Gebotys teaches claim 1, wherein each of the plurality of rounds further comprises an XOR function that receives the first input portion and a secret key and outputs a first output value to the substitution function (note column 10, lines 12-15 of Kawamura, XOR 55 calculates the exclusive OR of the right 48 bits and key K1 and outputs to S-box 54).

	For claim 11, the combination of Kawamura, Michiels and Gebotys teaches claim 1, wherein each of the plurality of rounds further comprises:
	a first XOR function that receives the first input portion and a secret key and outputs a first output value (note column 14, lines 29-33 of Kawamura, XOR 132 receives inputs of E 131 and key); and
	a second XOR function that receives the first output value and a masked key and outputs a second output value to the substitution function (note column 14, lines 36-39 of Kawamura, XOR 133 receives input for XOR 132 and mask key and outputs to S-box 134), wherein the secret key is masked with a mask to obtain a masked key, and wherein the masked key and the mask generate subkeys independently from the transformation function (note column 13, lines 10-45 of Kawamura, mask patterns are applied to key K and masked keys are used to generate 16 extended keys, i.e. subkeys).

	For claim 13, the combination of Kawamura, Michiels and Gebotys teaches claim 1, wherein each of the plurality of rounds further comprises:
	a first expansion function that receives a first portion of an input value and expands the first portion into the first input portion (note column 10, lines 7-12 of Kawamura, right 32-bit data is input to expansion E 51a); and
	a second expansion function that receives a second portion of the input value and expands the second portion into the second input portion (note column 10, lines 7-12 of Kawamura, left 32-bit data is input to expansion E 51b), wherein the input value is a 64-bit value, and wherein the first input portion is a 48-bit word and the second input portion is a 48-bit word (note column 10, lines 7-12 of Kawamura, left and right input data are both 32-bit data, i.e. 64-bit; expansion E 51a and E 51b outputs are 48-bit).

	For claim 15, the combination of Kawamura, Michiels and Gebotys teaches claim 14, wherein the input value is 64-bits (note column 10, lines 7-12 of Kawamura, left and right input data are both 32-bit data, i.e. 64-bit), wherein each of the plurality of rounds further comprises:
	expanding a first portion of the input value into the first input portion, wherein the first portion of the input value is 32-bits and the first input portion is 48-bits (note column 10, lines 7-12 of Kawamura, right 32-bit data is input to expansion E 51a with 48-bit output);
	expanding a second portion of the input value into the second input portion, wherein the second portion of the input value is 32-bits and the second input portion is 48-bits (note column 10, lines 7-12 of Kawamura, left 32-bit data is input to expansion E 51b with 48-bit output);
	performing a first exclusive-OR (XOR) operation on the first input portion and a secret key to obtain a first value that is input into the substitution function (note column 10, lines 12-15 of Kawamura, XOR 55 calculates the exclusive OR of the right 48 bits and key K1 and outputs to S-box 54), wherein an output of the substitution function is input into the transformation function (note column 10, lines 15-16 of Kawamura, S-box 54 outputs to EP 53); and
	performing a second XOR operation on an output of the transformation function and the second input portion to obtain the first output portion (note Fig. 10 and column 10, lines 16-21 of Kawamura, left input is XOR 56 with output of EP 53 to become right output).

	For claim 17, the combination of Kawamura, Michiels and Gebotys teaches claim 14, wherein each of the plurality of rounds further comprises performing an XOR operation with the first input portion and a secret key to obtain a first output value that is input into the substitution function (note column 10, lines 12-15 of Kawamura, XOR 55 calculates the exclusive OR of the right 48 bits and key K1 and outputs to S-box 54).

	For claim 18, the combination of Kawamura, Michiels and Gebotys teaches claim 14, wherein each of the plurality of rounds further comprises:
	performing a first XOR operation with the first input portion and a secret key to obtain a first output value (note column 14, lines 29-33 of Kawamura, XOR 132 receives inputs of E 131 and key); and
	performing a second XOR operation with the first output value and a masked key to obtain a second output value that is input into the substitution function (note column 14, lines 36-39 of Kawamura, XOR 133 receives input for XOR 132 and mask key and outputs to S-box 134).

	For claim 20, the combination of Kawamura, Michiels and Gebotys teaches claim 19, wherein each of the plurality of rounds further comprises:
	a first expansion function to expand a first portion of an input value into the first input portion, wherein the first input portion is 48-bits and the input value is 64-bits (note column 10, lines 7-12 of Kawamura, left and right input data are both 32-bit data, i.e. 64-bit; expansion E 51a and E 51b outputs are 48-bit);
	a second expansion function to expand a second portion of the input value into the second input portion, wherein the second input portion is 48-bits (note column 10, lines 7-12 of Kawamura, left and right input data are both 32-bit data, i.e. 64-bit; expansion E 51a and E 51b outputs are 48-bit);
	a first exclusive-OR (XOR) function that receives the first input portion and a secret key and outputs a first value that is input into the substitution function (note column 10, lines 12-15 of Kawamura, XOR 55 calculates the exclusive OR of the right 48 bits and key K1 and outputs to S-box 54), wherein an output of the substitution function is input into the transformation function (note column 10, lines 15-16 of Kawamura, S-box 54 outputs to EP 53); and
	a second XOR function that receives an output of the transformation function and the second input portion and outputs the first output portion (note Fig. 10 and column 10, lines 16-21 of Kawamura, left input is XOR 56 with output of EP 53 to become right output), wherein the DES cryptographic operation is part of a Triple Data Encryption Algorithm (TDEA) process (note paragraph [0032] of Michiels, implementation may be used in 3DES, i.e. TDEA) that protects against external monitoring attacks (note column 1, lines 48-67, masking protects against power analysis, i.e. external monitor attack).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DES implementation of Kawamura and the 3DES of Michiels. It would have been obvious because combining prior art elements (combined EP operation of Kawamura; 3DES of Michiels) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) performing the DES operation three times for increased security (Michiels).





7.	Claims 4-5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawamura, Michiels and Gebotys as applied to claims 3, 11 and 15 above, and further in view of Hubert (U.S. Patent Application Publication 2006/0177052).
	For claim 4, the combination of Kawamura, Michiels and Gebotys differs from the claimed invention in that they fail to explicitly teach:
	wherein the eight look-up tables are loaded into a cache of the processing device prior to a first round of the plurality of rounds.

	Hubert teaches:
	wherein the eight look-up tables are loaded into a cache of the processing device prior to a first round of the plurality of rounds (note paragraphs [0039]-[0040] and [0083], look-up tables are downloaded from ROM into encryption engine RAM).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura, Michiels and Gebotys and the loading of look-up tables into cache of Hubert. It would have been obvious because combining prior art elements (DES implementation using combined EP look-up tables of the combination of Kawamura and Michiels and loading look-up tables from non-volatile memory into RAM of Hubert) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using stored lookup tables (Michiels) that have been downloaded from ROM into RAM (Hubert).


	For claim 5, the combination of Kawamura, Michiels, Gebotys and Hubert teaches claim 3, wherein the eight look-up tables are stored in non- volatile memory and loaded into a cache of the processing device prior to a first round of the plurality of rounds (note paragraphs [0039]-[0040] and [0083] of Hubert, look-up tables are downloaded from ROM into encryption engine RAM).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura and Michiels and the loading of look-up tables into cache of Hubert. It would have been obvious because combining prior art elements (DES implementation using combined EP look-up tables of the combination of Kawamura and Michiels and loading look-up tables from non-volatile memory into RAM of Hubert) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using stored lookup tables (Michiels) that have been downloaded from ROM into RAM (Hubert).


	For claim 12, the combination of Kawamura, Michiels, Gebotys and Hubert claim 11, wherein the look-up tables comprises eight look-up tables to store the subkeys (note paragraph [0055] of Michiels, eight 6 to 48 bit look up tables are defined for each function), wherein the eight look-up tables are stored in a non-volatile memory and loaded into a cache of the processing device prior to a first round of the plurality of rounds (note paragraphs [0039]-[0040] and [0083] of Hubert, look-up tables are downloaded from ROM into encryption engine RAM).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura and Michiels and the loading of look-up tables into cache of Hubert. It would have been obvious because combining prior art elements (DES implementation using combined EP look-up tables of the combination of Kawamura and Michiels and loading look-up tables from non-volatile memory into RAM of Hubert) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using stored lookup tables (Michiels) that have been downloaded from ROM into RAM (Hubert).


	For claim 16, the combination of Kawamura, Michiels and Hubert teaches claim 15, wherein the look-up tables comprises eight look-up tables of eight 6-biy words, wherein performing the look-up operation comprises performing a single look-up operation in the eight look-up tables of the eight 6- bit words (note paragraph [0055] of Michiels, eight 6 to 48 bit look up tables are defined for each function), and wherein the method further comprises loading the eight look-up tables into a cache prior to a first round of the plurality of rounds (note paragraphs [0039]-[0040] and [0083] of Hubert, look-up tables are downloaded from ROM into encryption engine RAM).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kawamura and Michiels and the loading of look-up tables into cache of Hubert. It would have been obvious because combining prior art elements (DES implementation using combined EP look-up tables of the combination of Kawamura and Michiels and loading look-up tables from non-volatile memory into RAM of Hubert) would yield the predictable results of implementing DES using a combined EP operation after the S-box substitution (Kawamura) where the EP operation is performed using stored lookup tables (Michiels) that have been downloaded from ROM into RAM (Hubert).


Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al. (U.S. Patent Application Publication 2011/0013767) teaches masked look up tables stored in memory (note paragraph [0043]).

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438